UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
CORAL REALTY, LLC, and CORAL                                 Docket No.: 1: 17-cv-0 1007
CRYSTAL, LLC,

                                    Plaintiffs,
                                                     DECLARATION OF DAVID PODOLSKY
                 -against-

FEDERAL INSURANCE COMPANY,                                   Judge Deborah A. Batts

                                   Defendant.
---------------------------------------------------------X
        David Podolsky, deposes and states the following under penalty of perjury:

         1.      I am an employee of Plaintiffs (hereinafter Coral). In the organizations I have the

most knowledge of the claims which form the basis of this litigation.

        2.       I affirmatively advise the court that I have no knowledge of any fraud, bad faith

conduct (on behalf of Plaintiff), nor misconduct (on behalf of Plaintiff) in the appraisal process,

and do not believe any exists.

        3.       I also state after review of Plaintiffs Memorandum of Law, that it is unnecessary

for Plaintiff to respond to the factual issues and alleged errors claimed to exist by Defendant and

its counsel.

        4.       Although Plaintiff made demand for appraisal in the Spring of2016, through

Defendant's actions in nominating an attomey whose firm worked for and was working for

Defendant as its appraiser, the process was delayed through the Spring of2017.

        5.       To help facilitate the then hoped for expeditious actions of the appraisal panel,

Charles Murray prepared a binder including all relevant documents conceming the claim,

representing the positions of Plaintiff and Defendant.
        6.     I was advised that Defendant, through its appraiser Wayne Mat1in, offered plans

to the panel with a methodology of performing the repairs from the premises of 133 Third

A venue. In that Coral could not and cannot provide access from such site, such plans were

unworkable.

        7.     Further, as I advised Defendant and its representatives many times, the plans

contained numerous inaccurate representations and measurements. I offered to show the entire

panel the inaccuracies in the plans offered by Defendant. With Michael Young present, I

showed where the plans Defendant offered referenced dimensions were inaccurate. The plans

offered by Defendant required widths of three and one-half or four feet. The actual width was

solely three feet which rendered Defendant's plans not feasible and not workable for it would not

satisfy life/safety exit requirements and could not be approved.

        8.     As well, the plans offered by Defendant to the panel, alleged that the work

performed at the adjoining premises would not disturb Coral 's building. I believe such statement

was false because I and Coral's attorneys advised Defendant, and the neighboring property

owner's representatives of such falsehood on many repeated occasions, in that the plans stated

that the work would not be done beyond property line and would not disturb Coral's prope11y.

Such plans were rejected by the NYC DOB. As of today there remains a Stop Work Order on

the adjacent premises.

       9.      In that I had the most knowledge of the facts, and in that I could provide access to

Coral's building and point out different damages and issues in Coral's building Michael Young

requested that I attend at JAMS. While I was there Michael Young conducted "break out"

sessions with each side, that is meeting with Plaintiffs "team" and Defendant's "team" both

separately and together.
          10.   I did advise the panel that the safety of the students was a major concern- not

their convenience. To utilize the scaffolding proposed by Defendant would necessitate every

student getting OSHA certified, for each student to be compelled to acquire hard hats and

harnesses.

          11.   Wayne Mmiin offered plans at the appraisal including what is annexed hereto as

Exhibit "5." Such scaffolding is not an acceptable means for students to use as a means of

egress. One can only imagine the calamity that would occur on a late winter Saturday night if

hundreds of college students needed to use such open air possibly icy staircase. Such could only

be used on a constmction site by trained workers, wearing appropriate personal protective

equipment including boots and hardhats.

          12.   I categorically deny that Coral ever refused access to Defendant to inspect the

premises. To the extent any limitation upon access existed or was expressed, I believe same

only related to the fact that Coral could not provide Defendant access from 133 Third Avenue.

Plaintiff is in litigation with 133 Third Avenue's owners and catmot compel that they cooperate

with Defendant herein and provide access.

          14.   At no time did I ever request that Michael Young pressure Defendant to settle,

nor pressure Michael Young. Of course I did express the desire that the appraisal come to an

end at some point in time. I also state that at no time did I or anyone in my presence present

Michael Young with any documents or information that was not as well provided to Wayne

Martin.

          15.   I was present when surveys were conducted of Coral's North wall/ 133 Third

Avenue's South wall, by both Montrose Surveying and A&B Surveyors. Such surveys were

submitted to the panel. As well, "sonar" and other probes were perfmmed during the appraisal

in an effort to locate where the concrete intmsion occurred and its depth.
        16.     Michael Young, James Feuerborn, and Charles Munay all agreed that Plaintiffs

proposed "inside-out" method of performing the repairs was the only viable option presented, for

Defendant' s proposed method was found not to be feasible.

        17.     Ken Wilson's estimate provided to the panel and the document which formed the

basis of the award, contains a detailed description ofthe work to be performed on each floor, at

each location, the quantities of materials and costs were provide to the appraisal panel. Details

provided included plans by C3D Architecture regarding the stairs and the "inside-out" method,"

the siding system, wananties and lot-line details, as well as the scope of work designed by SR

Harwood Consulting Engineering, P.C. Each and every one of these items were presented to the

appraisal panel.

        18.     After December 2012 Coral 's first floor walls became wet and damages occmTed

caused by the constmction activities next door. As well, the constmction caused cracks noted in

the first floor, that the metal door from the lobby to the stairwells would not close, and other

cracks due to the building being pushed in as a result of the December 2012 incident. Plaintiff

did not submit a claim for water damage which occuned thereafter. We did advise the panel of

such occunence to evidence that Plaintiffs assertions were valid. Such intmsion evidenced that

Plaintiff s building was not watertight. Such information solely evidenced the damages caused

by the constmction activities which formed the basis for Plaintiffs claim.

        19.    In any event, I am advised that Wayne Martin consented to the inclusion of the

first floor into the scope of damages! See Exhibit "4" to Defendant's motion. Martin wrote

(second paragraph under " I"):" The photos are likely a false impression, but we will move past

that and agree to demolish the first floor."

       20.     I was present when the Order to Show Cause was argued before the court. I

submit that A&B Engineering Land Surveying, P. C. 's fees for attending in court were properly
 included in Plaintiffs claims for such expenses were incuiTed to protect the prope1ty from

 fmther damage (concededly covered by the pol icy, see pages 68 and 79 of 20 I). A&B had

 appeared in court on an Order to Show Cause brought by Coral to stop the construction from

 causing further damages Coral's property. See as well Rollins schedule 5 attached to the award

 evidencing the fees for such appearance in the sum of $ 1,600.

             21.      I note that the appraisal panel found the amounts of Harwood's invoices, and the

 Extra Expenses incuiTed, to be properly included in the award, appropriate and incuiTed as a

result of the loss. The panel did not accept the full amount of such invoice; the figure included

in the award for Harwood's invoices were reduced by approximately 15%. Michael Young

explained his rationale for his thoughts in reducing numerous portions of Plaintiff s claim. (See

Exhibit "6" to Defendant's motion). When two of the three panelists agreed upon such figures

the amounts were included in the appraisal.

            22.       After the repairs Plaintiffs building will not be any improved upon or better off

than it had been. The building will have no new features nor any capital improvements. Prior to

the December 2012 loss the building was fully code compliant.

            23.       Since Defendant made payment in the sum of$832,417.38 in August, 2018,

following the issuance of the appraisal award, the plans detailing the proposed scope of repairs

proposed by Coral have in fact been filed, filing fees have been paid, and the plans have been

submitted for approval.

Dated: New York, New York
        January 28, 2019




201 5 1/1 5JI 25.76
